Citation Nr: 0122794	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-02 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
August 1945.  The veteran died on June [redacted], 1991 and the 
appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which determined that new and 
material evidence to reopen a claim service connection for 
the cause of the veteran's death had not been presented.  The 
appellant was scheduled for a personal hearing before a 
traveling member of the Board; however, it was canceled at 
her request.  


REMAND

The Board notes that the appellant filed an application for 
burial benefits in July 1991.  In correspondence later that 
month, the appellant was notified that payment based on a 
non-service-connected death was authorized for burial 
expenses.  In an August 1991 RO decision, service connection 
for the cause of the veteran's death was denied.  This 
determination was made as part of the burial benefits claim.  
In correspondence dated September 1991, the appellant was 
notified of the adverse determination regarding service 
connection for the cause of the veteran's death as well as a 
denial of service-connected burial benefits and did not 
appeal.  There was no disagreement filed with that 
determination.  Unappealed determinations made by the agency 
of original jurisdiction are final with the exception that a 
claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

In February 1999, the appellant filed a formal claim for 
service connection for the cause of the veteran's death.  In 
a March 1999 decision, the RO determined that new and 
material evidence had not been presented to reopen a the 
claim for service connection for the cause of the veteran's 
death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran's death certificate reveals that he died June [redacted], 
1991 as a hospital inpatient.  The immediate cause of death 
was listed as uremia.  An autopsy was not performed.  At the 
time of his death, the veteran's service-connected 
disabilities included duodenal ulcer with associated anxiety 
reaction (40 percent), malaria (0 percent), and external 
hemorrhoids (0 percent).  The appellant contends that service 
connection for the cause of the veteran's death is warranted.  
Specifically, she maintains that the rigors of infantry 
combat wore down the veteran's body and he suffered from a 
variety medical conditions during his lifetime.  In February 
1999, the appellant submitted a list of VA and non-VA 
treatment for various medical conditions, including 
complications from open-heart surgery and fatal kidney 
failure in 1991.  It is noted that neither the medical 
records of the reported treatment nor the terminal hospital 
summary is of record.

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, there have recently 
been final regulations promulgated, which implement these 
provisions.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).  

In pertinent part, the Veterans Claims Assistance Act of 2000 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Id.  38 U.S.C.A. 
§ 5103A(d)) (West Supp. 2001).  Given the nature of this 
case, the Board concludes that any terminal hospital records 
should be obtained, and that a medical opinion might assist 
in clarifying the issue of whether the veteran's death was 
casually related to his military service or to any of his 
service connected disabilities.  It is also noted that the 
new provisions include new criteria for determining whether 
there is new and material evidence.  These provisions, 
however, pertain only to claims filed on or after August 29, 
2001.  66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

The Board notes that it appears additional relevant treatment 
records may exist, and such should be obtained as part of the 
VA's duty to assist.  The RO should obtain and associate with 
the claims file all outstanding pertinent medical records, 
particularly any relevant VA medical records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, knowledge of items generated by VA); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Moreover, the appellant 
is advised that while the case is on remand status, she is 
free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should request the appellant 
to provide the complete names and 
addresses of any physicians or medical 
facilities which provided relevant 
treatment to the veteran.  All available 
pertinent medical records, including the 
terminal hospital records, should be 
obtained from the specified health care 
providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any of the 
veteran's private medical records to the 
VA.  

2.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  Any 
VA records should be obtained.  An 
attempt to obtain copies of the terminal 
hospital records should also be 
undertaken.  The appellant and her 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159.  

3.  Following the foregoing, the RO 
should forward the veteran's claims 
folder to an appropriate VA physician for 
an opinion as to the etiology of his 
fatal uremia.  The physician should 
provide an opinion as to whether it is at 
least as likely as not that the 
disabilities which caused or contributed 
to the veteran's death were related to 
his military service, any incident 
therein, or to any service-connected 
disability, including duodenal ulcer with 
associated anxiety reaction.  A complete 
rationale for all opinions expressed by 
the examiner should be provided.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  For further pertinent guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After performing the above 
development, the RO should adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for the 
cause of the veteran's death.  If the 
claim remains denied, the veteran should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board, to the extent such action is 
in order.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

